Citation Nr: 1040675	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-03 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hammer toes. 

2.  Entitlement to service connection for bilateral pes cavus. 

3.  Entitlement to service connection for bilateral hallux 
valgus. 

4.  Entitlement to service connection for bilateral foot 
calluses. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1959 to September 
1963 and October 1963 to February 1966.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in St. Petersburg, Florida, (hereinafter RO).  


FINDINGS OF FACT

1.  A VA examiner has found that the Veteran's pes cavus was a 
congenital condition and that his hammer toes are more likely 
than not a consequence of this condition and not caused by or 
related to military service. 

2.  There is no competent medical opinion that indicates that 
there is current disability associated with pes cavus or 
hammertoes that is the result of an increase in the severity of 
the underlying condition associated with these conditions during 
service. 

3.  There is no competent evidence linking bilateral hallux 
valgus or foot calluses to service. 


CONCLUSIONS OF LAW

1.  Bilateral hammer toes were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 

2.  Bilateral pes cavus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 

3.  Bilateral hallux valgus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 

4.  Bilateral foot calluses were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in January 2006 that informed the 
appellant of the information and evidence necessary to prevail in 
his claims for service connection for bilateral pes cavus and 
bilateral hammertoes and by letter dated in February 2007 that 
informed the appellant of the information and evidence necessary 
to prevail in his claims for service connection for bilateral 
hallux valgus and bilateral foot calluses.  Both letters were 
provided prior to initial adjudication of the claims.     

As for the duty to assist, VA and private treatment reports have 
been obtained and the Veteran was afforded a VA examination in 
June 2006 that was documented to have included a review of the 
pertinent clinical evidence and was otherwise adequate to 
determine whether the conditions at issue were incurred in or 
aggravated by service.  While the Board has considered the 
various "problems" with this examination asserted to have 
occurred by the Veteran in his October 2006 statement, there is 
nothing in the reports from this examination to indicate that the 
examination was inadequate or in any way unfair to the Veteran.  
The service treatment reports are unavailable, and the RO 
completed a Formal Finding of Unavailability of Service Records 
in January 2000.   The Veteran was notified at that time that the 
efforts to obtain his service treatment records had been 
unsuccessful and asked to submit any information or evidence he 
may have.  He was also asked to submit any military medical 
records in his possession in a March 2006 letter.   The Veteran 
has submitted copies of service entrance examinations, and there 
is no indication that there are additional records that need to 
be obtained that would assist in the adjudication of the claims.  
In this regard, the Veteran himself reported in August 2007 that 
he had no additional evidence to submit.  As such, the duty to 
assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  
Given the missing service treatment reports, there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is presumed to be in sound condition when examined and 
accepted into service, except for defects or disorders noted when 
examined and accepted for service or where clear and unmistakably 
evidence establishes that the injury or disease existed before 
service and was not aggravated by service. 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); See Cotant v. Principi, 17 Vet. App. 116 
(2003); 
Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also 
VAOPGCPREC 3-2003.

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a 
preexisting condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993). 

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).  However, service connection 
may be warranted where a congenital or developmental defect is 
subject to a superimposed injury or disease.  As discussed above, 
although congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation concerning 
service connection, VA's General Counsel, has held that service 
connection can be granted for congenital abnormalities which are 
aggravated by service.  Under VAOPGCPREC 82-90 a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted aggravation 
of the condition.  VAOPGCPREC 82-90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

As noted, efforts to obtain the service treatment reports have 
been unsuccessful.  The Veteran has submitted a report from the 
September 1959 entrance examination conducted prior to his first 
period of active duty that did not reveal any foot abnormalities 
and the report from the October 1963 entrance examination prior 
to his second period of active duty that showed mild pes cavus 
and moderate hammertoes, both said to be asymptomatic and not 
disabling at the time.  

The first post service evidence of treatment for a foot 
disability is contained on a report from a January 2006 VA 
podiatric clinic visit for what was described as chronic pain 
from hammer toes.  The Veteran complained about pain across both 
feet at the time with numbness and tingling worsening by the end 
of the day and bothersome at night.  He described no history of 
trauma and indicated a history of post hip surgery infection and 
complications.  The examination of the feet showed the Veteran to 
be intact neurologically and vascularly with normal skin.  A high 
arch was noted as was fat pad distal displacement secondary to 
digital contractures.  Strength and range of motion were 
diminished and were not within normal limits.  X-rays were 
interpreted to reveal bilateral pes cavus, worse on the left than 
right; bilateral metatarsal adductions, also worse on the left; 
and bilateral hammertoes.  The assessment was metatarsalgia 
secondary to neuromuscular disease, greater on the left.  The 
Veteran was educated regarding wearing the proper arch supports 
and shoe gear at all times.  Similar findings were demonstrated 
on VA podiatry clinic reports dated in July 2006, and a January 
2007 VA orthotics prosthetic note reflected an evaluation of the 
Veteran's left shoe lift.  

The Veteran was afforded a VA compensation examination of his 
feet in June 2006, with the examiner referencing the service 
enlistment examinations.  It was noted that the Veteran had a 
history of bilateral pes cavus and hammertoes and that due to his 
right hip condition, he wore a corrective elevated shoe that was 
3.0 centimeters higher than the left with the inserts the Veteran 
wore for pes cavus.  The Veteran's recreational activities were 
said to be quite limited but his activities of daily living were 
said to not be limited.  Upon examination, the Veteran's posture 
was slightly stooped and his gait wide-based.  His right leg 
turned laterally due to his disintegrated right hip.  There was 
decreased sense of pinprick on the dorsal and distal aspects of 
the feet bilaterally.  Bunions or inflamed calluses on the feet 
were shown due to hammertoes which involved all but the right 
fifth toe.  Also shown was cavus and bilateral hallux valgus of 
20 degrees.  There was no tenderness, redness, or swelling and no 
open wounds.  There was no evidence of fungus and good capillary 
refill.  The diagnoses were congenital bilateral pes cavus and 
bilateral multiple hammertoes with subsequent bunion.  The 
examiner concluded that the Veteran's hammertoes were more likely 
than not a consequence of congenital pas cavus and natural aging 
and were not caused by or related to military service.  

Additional evidence includes a March 2006 statement from the 
Veteran's wife asserting that she met the Veteran shortly after 
his discharge from service and that he has had bilateral 
hammertoe since that time.  She also indicated that the Veteran's 
bilateral hammertoes have become progressively worse.  

The Veteran's representative asserted in his October 2010 
presentation that because the September 1959 entrance examination 
did not reflect any foot defects, and the Veteran has denied 
having any foot problem prior to service, he is entitled to the 
presumption of soundness with regard to his feet, and that this 
presumption has not been rebutted by the required "clear and 
unmistakable" evidence

The Veteran offered that the foot conditions noted in October 
1963 were the result of the rigors of military service during his 
first period of active duty, especially due to prolonged walking 
while attached to an infantry unit.  

Addressing the first "prong" with respect to presumption of 
soundness analysis, as noted, the VA examiner in June 2006 found 
that the Veteran's pes cavus is a congenital condition, and 
attributed the Veteran's hammertoes to this condition.  
Therefore, the Board finds that the evidence clearly and 
unmistakably demonstrates that the Veteran had pes cavus with 
hammertoes that preexisted his entry into the military service, 
as a congenital disorder by its very nature must preexist 
service.  See VAOPGCPREC 82-90 (July 18, 1990).  Thus, the first 
"prong" of the analysis to determine whether the presumption of 
soundness is rebutted has been met.  

As to the second "prong" of the applicable test; namely, 
whether there is clear and unmistakable evidence that a foot 
disability was not aggravated by service, the Board has carefully 
considered the Veteran's contentions that his foot problems were 
the result of the foot gear issued to him in the military and the 
amount of running and walking he had to do during service.  Such 
assertions cannot be used to establish a claim as a layperson is 
not qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu; cf. Jandreau. Moreover 
there is no medical evidence of record suggesting that the 
Veteran has any foot problems as a result of service, and the VA 
examiner in June 2006 specifically found that the Veteran's 
hammertoes were the result of the congenital pes cavus and were 
not caused by or related to military service.  Also weighing 
against the Veteran's claim is the fact the first evidence of 
treatment for foot problems was over 40 years after service in 
January 2006.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  Further, the pes cavus and 
hammertoes were asymptomatic in 1963; more evidence there was no 
increase in severity of them during the Veteran's first period of 
service.  Rather, their existence was merely observed and 
documented in 1963, and the statement of the Veteran's wife 
regarding the condition progressively worsening speaks to the 
period after service, not aggravation in service.  Fundamentally, 
there is no competent evidence that the underlying pathology 
associated with a foot disability underwent an increase in 
severity during service.  In short therefore, the Board finds 
clear and unmistakable evidence that pes cavus with hammertoes 
was not aggravated by service.  

The Board also notes that with respect to the hallux valgus and 
foot calluses described at the June 2006 VA examination, again, 
the Veteran is not competent to assert that there is a 
relationship between these conditions and prolonged running and 
walking in military service.  Espiritu; cf. Jandreau.  There 
being no competent evidence linking these conditions to service, 
the claims for service connection for hallux valgus and pes cavus 
must be denied.  Hickson, supra. 

Finally, in reaching the above decisions, the Board considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for service 
connection, the doctrine is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for bilateral hammer toes is 
denied. 

Entitlement to service connection for bilateral pes cavus is 
denied. 

Entitlement to service connection for bilateral hallux valgus is 
denied.

Entitlement to service connection for bilateral foot calluses is 
denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


